Case: 18-11276   Date Filed: 04/26/2019   Page: 1 of 11


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11276
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cv-22114-RNS



MAGDALENA BORGES,

                                                           Plaintiff-Appellant,

                                   versus

COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 26, 2019)

Before ROSENBAUM, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-11276    Date Filed: 04/26/2019    Page: 2 of 11


      Magdalena Borges appeals the district court’s order affirming the final

decision of the Social Security Commissioner (“Commissioner”), denying her

application for period of disability, disability insurance benefits (“DIB”), 42 U.S.C.

§ 405(g), and supplemental security income benefits (“SSI”), 42 U.S.C. § 1383(c).

On appeal, Borges argues that the Administrative Law Judge (“ALJ”) gave

improper weight to certain medical opinion evidence in the record and that the

ALJ’s assessment of her residual functional capacity (“RFC”) is not supported by

substantial evidence.

                                          I.

       When the ALJ denies benefits and the Appeals Council denies review, we

review the ALJ’s decision as the Commissioner’s final decision. Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001). We review the ALJ’s decision for

substantial evidence, but his application of legal principles de novo. Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). Substantial evidence is less than

a preponderance and is such relevant evidence as a reasonable person would accept

as adequate to support a conclusion. Id. This Court may not decide the facts anew,

make credibility determinations, or re-weigh the evidence. Id. The individual

seeking benefits bears the burden of proving that he or she is disabled. Id.

      When the ALJ reviews the medical evidence in a claimant’s case, he is

required to indicate the weight he assigned to the different medical opinions and


                                          2
              Case: 18-11276    Date Filed: 04/26/2019    Page: 3 of 11


his reasons for assigning that specific weight. Sharfarz v. Bowen, 825 F.2d 278,

279 (11th Cir. 1987). The opinion of a treating physician must be given substantial

or considerable weight unless good cause is shown not to do so. Phillips v.

Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004). Good cause exists when: (1) the

treating physician’s opinion is not bolstered by the evidence; (2) the evidence

supports a contrary finding; or (3) the treating physician’s opinion is conclusory or

inconsistent with the doctor’s own medical records. Id. at 1241. If the ALJ refuses

to give controlling weight to a treating physician’s opinion, he or she must clearly

articulate the reasons for doing so. Id. But we “will not second guess the ALJ

about the weight the treating physician’s opinion deserves so long as he articulates

a specific justification for it.” Hunter v. Soc. Sec. Admin., Comm’r, 808 F.3d 818,

823 (11th Cir. 2015).

      While the opinions of Dr. Valor and Dr. Tauler, as Borges’s treating

physicians, would normally be given substantial weight, the ALJ here had good

cause for not doing so. See Phillips, 357 F.3d at 1240-41. After reviewing

Borges’s medical records and other record evidence, the ALJ articulated several

reasons for discounting the opinions of Drs. Valor and Tauler, including that those

opinions were not supported by diagnostic findings or consistent with the record as

a whole. Because the ALJ’s rationale was adequate, this Court will not disturb the

ALJ’s credibility determinations.


                                          3
              Case: 18-11276     Date Filed: 04/26/2019   Page: 4 of 11


      Moreover, substantial evidence supports the ALJ’ s evaluation of the

medical opinions in the record. Dr. Valor’s opinion of Borges’s extremely limited

physical capacity is not supported by her own treatment notes, is not supported by

other medical evidence in the record, and does not appear to be supported by any

diagnostic or clinical tests. In filling out the medical assessment, Dr. Valor did not

describe any medical findings to support her assertions regarding Borges’s lifting,

carrying, postural, and physical limitations. And Dr. Valor’s own treatment notes

are inconsistent with this opinion—they indicate that Borges’s musculoskeletal,

neurological, and other faculties were intact from 2012 through 2015. Emergency

room records from 2015 indicate that Borges had a normal range of motion, no

neurological symptoms, and a “normal mood and affect.” Further, there is no

indication in the record that Borges is incapable of sitting, standing, or walking for

more than one hour per day. Similarly unsupported is Dr. Valor’s opinion that

Borges should avoid contact with the public. These opinions are not only

unsupported by any clinical findings appended to the medical assessment or

contained in Dr. Valor’s own notes, but they are contradicted by the record

evidence from Dr. Davidson’s report that Borges stated she was capable of daily

household tasks, such as cooking, cleaning, bathing, shopping, and driving. Thus,

substantial evidence supports the ALJ’s decision to give Dr. Valor’s opinion




                                          4
              Case: 18-11276    Date Filed: 04/26/2019    Page: 5 of 11


little weight. As for the ALJ’s decision to afford “some weight” to Dr. Valor’s

opinion with regard to Borges’s limitations on grasping and fine manipulation, that

determination was supported by the record and incorporated into the ALJ’s RFC

assessment, as described below.

      Turning to Dr. Tauler, a review of the record evidence demonstrates that Dr.

Tauler’s opinion as to Borges’s impaired mental state is an outlier. Dr. Tauler is

the only physician in the record who diagnosed Borges with psychosis. This

diagnosis is also directly at odds with Dr. Davidson’s finding that there was “no

evidence of delusions, hallucinations, or disordered thinking” and Dr. Glaccum-

Gavagni’s continued findings throughout the spring and summer of 2014 that

Borges was not suffering from delusions or hallucinations. Borges relies on Dr.

Tauler’s notes from their sessions as “clinically significant findings” supporting his

opinion, but the ALJ correctly noted that Dr. Tauler’s medical source statement did

not rely on these notes or any other diagnostic findings in support and, moreover,

these treatment notes were inconsistent with the weight of the other evidence. For

example, although Dr. Tauler opined in his medical assessment that Borges’s

ability to follow rules and maintain attention or concentration was “poor” and that

she was incapable of functioning independently, Dr. Davidson, Dr. Glaccum-

Gavagni, and Dr. Macksound all reported that her behavior was cooperative and

her concentration, attention, and judgment were all fair to average. Similarly,


                                          5
              Case: 18-11276     Date Filed: 04/26/2019    Page: 6 of 11


while Dr. Tauler rated Borges “poor” for maintaining her personal appearance,

relating predictably in social situations, and demonstrating reliability, the record

shows that, at other appointments, Borges was well groomed, maintained

appropriate eye contact, was fully oriented with normal affect, was calm and

cooperative, and had “adequate” social skills. Based on the foregoing, the ALJ’s

decision to discount Dr. Tauler’s opinion was supported by substantial evidence.

      As to the “great weight” accorded Dr. Davidson’s opinion, Borges is correct

that the opinions of one-time examiners are not entitled to deference. See

McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (stating that a doctor who

examines a claimant on only one occasion is not considered a “treating

physician”). But failing to accord deference does not mean an ALJ must

completely ignore such opinions. He or she may consider them when they are

supported by other evidence in the record. See Crawford v. Comm ‘r of Soc. Sec.,

363 F.3d 1155, 1160 (11th Cir. 2004) (affirming the ALJ’s reliance on a consulting

source’s opinion that was more consistent with the record). Here, the ALJ

explained that he was giving Dr. Davidson’s opinion “great weight” because it was

well supported by the diagnostic findings detailed in the doctor’s written report and

because it was more consistent with the overall medical record. There is

substantial evidence in the record to support this conclusion, including Dr. Valor’s

continued normal findings during her mental-health examinations, Dr. Glaccum-


                                           6
              Case: 18-11276    Date Filed: 04/26/2019    Page: 7 of 11


Gavagni’s findings that Borges suffered from anxiety and a mood disorder but had

otherwise normal mental-health markers, and Borges’s ability to do things like

attend to daily tasks, drive herself, and attend her various appointments with her

doctors.

                                         II.

      In evaluating both DIB and SSI claims, the ALJ uses a five-step, sequential

evaluation process to determine whether a claimant is disabled. Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). As part of this

process, the ALJ analyzes whether the claimant: (1) is currently engaged in

substantial gainful activity; (2) has a severe, medically determinable impairment or

combination of impairments; (3) has an impairment, or combination thereof, that

meets or equals the severity of a Listing; (4) can perform any of his past relevant

work, in light of his RFC; and (5) can make an adjustment to other work, in light of

his RFC, age, education, and work experience. See id.

      The regulations define RFC as that work “which an individual is still able to

do despite limitations caused by his or her impairments.” Phillips, 357 F.3d at

1238 (citing 20 C.F.R. § 404.1545(a)). The ALJ must determine a claimant’s RFC

using all relevant medical and other evidence in the record. Id. However, the ALJ

need not refer to every piece of evidence considered in his decision, so long as the

decision is sufficient to allow us to conclude that the ALJ considered the


                                          7
              Case: 18-11276     Date Filed: 04/26/2019   Page: 8 of 11


claimant’s medical condition as a whole. Dyer v. Barnhart, 395 F.3d 1206, 1211

(11th Cir. 2005).

      Here, the ALJ’s assessment of Borges’s RFC is supported by substantial

evidence. After properly discounting the medical opinions of Dr. Valor and Dr.

Tauler, the ALJ could still properly rely on Dr. Davidson’s medical opinion, the

non-opinion medical evidence in the record, and the other evidence, such as the

hearing testimony of Borges and the VE, in formulating the RFC. See 20 C.F.R. §

404.1545 (a)( 1), (a)(3) (explaining that in determining eligibility for DIB benefits,

the Administration will assess a claimant’s RFC based on all relevant evidence in

the record, including “relevant medical and other evidence”); 20 C.F.R, §

416.945(a)(1), (a)(3) (same for SSI benefits); Phillips, 357 F.3d at 1238. Thus,

contrary to Borges’s argument on appeal, there need not be medical opinion

evidence contradicting the opinions of Drs. Valor, Macksound, and Azar, so long

as the ALJ’s RFC assessment is supported by any relevant evidence in the record.

See 20 C.F.R. § 404.1 545(a)(3) (stating that in assessing RFC, “[w]e will consider

any statements about what you can still do that have been provided by medical

sources, whether or not they are based on formal medical examinations. We will

also consider descriptions and observations. . . provided by you, your family,

neighbors, friends, or other persons.” (citation omitted)); 20 C.F.R. § 416.945(a)(3)

(same); see also Mullen v. Acting Comm’r of Soc. Sec., 723 F. App’x 970, 972


                                          8
              Case: 18-11276     Date Filed: 04/26/2019   Page: 9 of 11


(11th Cir. 2018) (unpublished) (holding that an ALJ’s RFC assessment may

properly be based in part on non-opinion medical evidence).

      Turning first to the mental aspect of the ALJ’s RFC assessment—that

Borges can understand and carry out simple instructions, make simple decisions,

deal with routine changes, and is limited in her dealings with the public—this

assessment is supported by substantial evidence in the record. Namely, Dr.

Davidson opined that Borges’s depression and anxiety did not overwhelm her day-

to-day life, and she could still perform activities like cooking twice a week, general

cleaning and laundry once a week, talking to friends, and driving herself. In Dr.

Davidson’s opinion, Borges could perform unskilled work, with the ability to

understand and carry out simple instructions, make simple decisions, interact

appropriately with others, and deal with mild to moderate stress. This is consistent

with Dr. Valor’s treatment notes spanning three years, which showed continued

normal mental-health findings. It is also consistent with the findings of Dr.

Glaccum-Gavagni that while Borges suffered from depression and anxiety, all of

her other mental-health indicators were normal.

      As to the physical aspects of the RFC assessment—the limitations on

carrying, lifting, sitting, standing, walking, pushing and pulling and the limitation

on “frequent” handling or fingering bilaterally—those are also supported by

substantial record evidence. While the record shows that Borges suffers from


                                          9
             Case: 18-11276     Date Filed: 04/26/2019    Page: 10 of 11


obesity and that the hand specialists that Borges saw, Dr. Azar and Dr. Macksound,

did uncover some evidence of carpal tunnel syndrome, this condition appeared to

be mild and responding to conservative treatment. The RFC accounts for these

conditions, finding that Borges should be confined to “light exertional work” and

that she could “frequently,” as opposed to continuously, handle or finger

bilaterally. To the extent that Borges points to other evidence that would

undermine the ALJ’s RFC determination, her contentions misinterpret the

narrowly circumscribed nature of this Court’s appellate review, which precludes it

from re-weighing the evidence or substituting its own judgment for that of the

Commissioner. See Moore, 405 F.3d at 1213. Furthermore, while the ALJ may

not have referred to every piece of evidence that he used to formulate the RFC, his

decision is nevertheless sufficient to allow this Court to conclude that the ALJ

considered the claimant’s medical condition as a whole and that substantial

evidence supported his RFC assessment. See Dyer, 395 F.3d at 1211.

      As to the VE’s testimony, an ALJ need not include findings in the

hypothetical that the ALJ finds to be unsupported, Crawford, 363 F.3d at 1161.

Thus, the ALJ’s three later hypotheticals—including the restriction of only

occasional handling or fingering, the inability to sit, stand, or walk for more than

one hour per day, and a person who could not deal with the public—all came

directly from Dr. Valor’s and Dr. Tauler’s medical assessments, which the ALJ


                                          10
             Case: 18-11276    Date Filed: 04/26/2019   Page: 11 of 11


properly discounted for the reasons given above. Thus, the ALJ did not need to

rely on the VE’s testimony in response to these hypothetical questions. See

Crawford, 363 F.3d at 1161. In other words, because Borges’s RFC, which is

supported by substantial evidence as explained herein, matched the ALJ’s first

hypothetical question at the hearing, he did not need to rely on these more

restrictive hypotheticals.

      Accordingly, we affirm the district court’s decision.

      AFFIRMED.




                                         11